Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 6-8, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okugawa (US 20150264462 A1).
Regarding Claim 1, Okugawa teaches: A MEMS device (Figs. 22, 24) comprising: a first electrode structure (fixed electrode plate 40) and a second electrode structure (diaphragm 33; Abstract: diaphragm acting as a movable electrode) forming a capacitive sensing arrangement (¶ [0028]: “A capacitive transducer according to one or more embodiments of the invention may be provided with acoustic holes which allow acoustic vibrations pass through to the back plate thereby allowing the capacitive transducer to be used as an acoustic sensor. Additionally, such an acoustic sensor according to one or more embodiments of the invention maybe combined with a circuit to thus be used as a microphone.”); and a plurality of anti-stiction bumps arranged between the first electrode structure and the second electrode structure at a corresponding plurality of locations (43a, 43b); wherein the plurality of locations being projected into a main surface of the second electrode structure is distributed so as to comprise a first distribution density in a first main surface region of the main surface (43b in area outside of C1) and so as to comprise a second, different distribution density in a second main surface region of the main surface (43a inside C1), wherein the second distribution density is smaller than the first distribution density (as shown in Fig. 22 and described in ¶ [0112]), and wherein the second main surface region of the main surface is located in a central area of the second electrode structure and wherein the second main surface region has a width greater than a distance between two adjacent locations of the plurality of locations in the first main surface region (as shown).
Regarding Claim 3, Okugawa teaches: wherein the anti-stiction bumps are arranged at the first electrode structure (40), wherein the first electrode structure comprises an opening forming at least a part of the second main surface region (acoustic holes 41).
Regarding Claim 6, Okugawa teaches: wherein the first electrode structure is a first backplate structure (34a), the MEMS device further comprising a second backplate (34b) structure arranged such that the second electrode structure being a membrane structure is arranged between the first backplate structure and the second backplate structure (33 between 34a and 34b); wherein the plurality of anti-stiction bumps is a first plurality of anti-stiction bumps (43a, 43b of 34a), a second plurality of anti-stiction bumps arranged between the membrane structure and the second backplate structure at a corresponding second plurality of locations (43a, 43b of 34b); wherein the second plurality of locations being projected into the main surface of the membrane structure is distributed so as to comprise a third distribution density in the first main surface region of the main surface and so as to comprise a fourth, different distribution density in the second main surface region of the main surface (as shown and described in Fig. 22).
Regarding Claim 7, Okugawa teaches: wherein the second and fourth distribution density is equal within a tolerance range of .+-.10% 
Regarding Claim 8, Okugawa teaches: wherein the first backplate structure and the second backplate structure comprise a respective opening in locations corresponding to the second main surface area (acoustic holes 41).
Regarding Claim 16, a method is recited corresponding substantially to assembling of the structure of Claim 1. Therefore, Claim 16 is rejected for the same reasons as above with respect to Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okugawa (US 20150264462 A1), in view of Kasai (US 20100175477 A1).
Regarding Claim 12, Okugawa does not specifically teach: further comprising a housing, the housing comprising an opening between an inner volume of the MEMS device and an outside of the housing of the MEMS device, wherein the opening is arranged such that a location of the opening of the housing projected into the main surface on the one hand and the second main surface region on the other hand overlap at least partially. In a related field, Kasai teaches a housing (22, Fig. 6) with an opening between an inner volume and an outside (26), such that the opening is located projected into a main surface region to overlap partially (housing as applied to Figs. 10, 14 would be instead circular). Therefore, in order to protect the MEMS device of Okugawa, it would have been obvious to a person of 
Regarding Claim 13, Okugawa, in view of Kasai, teaches: wherein a location of the second main surface region and the location of the opening of the housing correspond to each other within a tolerance range of .+-.20% and/or wherein a size of the second main surface region and a size of the opening of the housing correspond to each other within a tolerance range of .+-.20%. (the housing 22 of Kasai appears to fully overlap its opening 26 of the membrane and electrode structure).
Regarding Claim 15, Okugawa, in view of Kasai, teaches: wherein the MEMS device is a MEMS microphone (¶ [0028]: “A capacitive transducer according to one or more embodiments of the invention may be provided with acoustic holes which allow acoustic vibrations pass through to the back plate thereby allowing the capacitive transducer to be used as an acoustic sensor. Additionally, such an acoustic sensor according to one or more embodiments of the invention maybe combined with a circuit to thus be used as a microphone.”).

Allowable Subject Matter
Claims 18-20 allowed.
Claims 4-5, 9-10, 14, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651